On October 2, 2002, this court indefinitely suspended respondent, Michael Lee Moushey, Attorney Registration No. 0033805, last known business address in Columbus, Ohio. On March 20, 2003, relator filed a motion for order to show cause why respondent should not be held in contempt for failing to obey this court’s October 2, 2002 order by continuing to engage in the practice of law. On April 24, 2003, this court ordered that respondent show cause by filing a written response by May 14, 2003. Respondent did not file a response. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on August 26, 2003, at 9:00 a.m.
*1504IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).